DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on July 27, 2021 is acknowledged.  
The traversal is on the ground(s) that there is no serious burden on the examiner to examine both Groups I and II because the only difference between Groups I and II is that the genes in Group I are present on first and second constructions, while the genes in Group I are present in a multicistronic construct. 
This is not found persuasive because this application is a national stage application submitted under 35 U.S.C. 371, and as such is subject to the unity of invention requirement. This is also not found persuasive because while the searches of Groups I and II may overlap, they are not coextensive. A search of Group II requires a search of multicistronic gene constructs for use in plants, which search is not required for Group I. A search of Group II also requires a search of recombinase excision of a transiently expressed gene construct (claims 22-23), which search is not required for Group I, since the transiently expressed gene constructs in group I (claim 13) are not subsequently excised by a recombinase.
The traversal is also on the ground(s) that the Office did not properly identify the special technical feature, because the claims of both Group I and Group II recite the presence of two different coding sequences: a) a DNA region encoding an Ethylene Response Factor (ERF) 
This is not found persuasive because the technical feature linking the three groups of invention set forth at page 3 of the restriction requirement mailed May 28, 2021 is a DNA region encoding Phytochrome A Signal Transduction 1 (PAT1), because claims 9 and 11 (now cancelled) of Group III required only a DNA region encoding Phytochrome A Signal Transduction 1 (PAT1). With respect to the claims currently pending (claims 1-8, 12-14 and 16-23), which correspond to Groups I and II set forth at page 3 of the restriction requirement mailed May 28, 2021, Groups I and II also lack unity of invention because even though the inventions of these two groups require the technical feature of a DNA region encoding an Ethylene Response Factor (ERF) comprising an SCL/PAT1 interaction motif and a DNA region encoding Phytochrome A Signal Transduction 1 (PAT1), this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of EP 2 719 763 A1 ((VIB VZW [BE]; UNIV GENT [BE]) 16 April 2014 (2014-04-16)) and Torres-Galea et al. (Two GRAS proteins, SCARECROW-LIKE21 and PHYTOCHROME A SIGNAL TRANSDUCTION1, function cooperatively in phytochrome A signal transduction. Plant Physiol. 2013 Jan;161(1):291-304. Epub 2012 Oct 29), who render this technical feature obvious as set forth below in the rejections under 35 U.S.C. 103.


Claim Objections
Claim 12 is objected to because of the following informalities:  the letter “r” that occurs between “plant” and “from” in line 2 appears to be a typographical error.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 6 is indefinite in the recitation of “a set of or more” recombinant vectors comprising the chimeric gene constructs of claim 1, because it is unclear how many recombinant vectors comprise the chimeric gene constructs, since a set may comprise any number of vectors.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-8 and 12-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 719 763 A1 ((VIB VZW [BE]; UNIV GENT [BE]) 16 April 2014 (2014-04-16)) in view of Torres-Galea et al. (Two GRAS proteins, SCARECROW-LIKE21 and PHYTOCHROME A SIGNAL TRANSDUCTION1, function cooperatively in phytochrome A signal transduction. Plant Physiol. 2013 Jan;161(1):291-304. Epub 2012 Oct 29), and further in view of Jones et al. (Transient transformation of plants. Methods Mol. Biol.513, 131–152 (2009)) and Karimi et al. (Gateway vectors for transformation of cereals. Trends Plant Sci. 2013 Jan;18(1):1-4. Epub 2012 Oct 30).
Claim 1 is drawn to a composition comprising:
a first chimeric gene construct and a second chimeric gene construct;
the first chimeric gene construct comprising the following operably linked DNA elements:
a)    a plant expressible promoter,
b)    a DNA region encoding an Ethylene Response Factor (ERF) comprising an SCL/PAT1 interaction motif, and
c)    a 3’ end region comprising transcription termination and polyadenylation signals functioning in cells of a plant, and
the second chimeric gene construct comprising the following operably linked DNA elements:
a)    a plant expressible promoter,
b)    a DNA region encoding Phytochrome A Signal Transduction 1 (PAT1), and
c)    a 3’ end region comprising transcription termination and polyadenylation signals functioning in cells of a plant.
Claim 3 is drawn to the composition of claim 1, wherein said DNA region encoding an ERF comprising an SCL/PAT1 interaction motif is ERF115.
Claim 4 is drawn to the composition of claim 1, wherein the DNA region encoding the ERF is selected from the group consisting of SEQ ID NOs: 51 -100, and wherein the DNA region encoding the PAT1 is selected from the group consisting of SEQ ID NOs: 126-150. 

Claim 7 is drawn to a plant, plant cell or plant seed comprising the chimeric gene constructs of claim 1.
Claim 8 is drawn to the plant, plant cell or plant seed of claim 7, wherein ERF and PAT1 are co-expressed.
Claim 12 is drawn to a method for producing a transgenic plant, the method comprising introducing into a plant cell the composition of claim 1, and regenerating a plant from the cell.
Claim 13 is drawn to the method according to claim 12, further comprising transiently expressing the chimeric gene constructs.
EP 2 719 763 A1 teaches a recombinant plant cell and transgenic plant overexpressing both a gene encoding for an ERF transcription factor and a gene encoding for SCL21, or a homologue, orthologue or paralogue thereof, including a transgenic plant wherein the ERF transcription factor is ERF115, wherein the overexpression can be realized by fusing the gene to a strong promoter, and wherein the ERF transcription factor and SCL21, or a homologue, orthologue or paralogue thereof forms a transcription factor complex that can be used to modulate plant growth, induce stress resistance in a plant, and induce pathogen and/or pest resistance in a plant (paragraph [0010]; claims 1-13). The prior art teaches a DNA region encoding ERF115 from Arabidopsis thaliana having the nucleotide sequence of SEQ ID NO:51 – see sequence alignment below.
EP 2 719 763 A1 does not teach a 3’ end region comprising transcription termination and polyadenylation signals functioning in cells of a plant, a DNA region encoding Phytochrome A Signal Transduction 1 (PAT1), regenerating a plant from the cell, or transiently expressing chimeric gene constructs. 
Torres-Galea et al. teach that Phytochrome A Signal Transduction 1 (PAT1) and SCL21 are members of the same subgroup of GRAS proteins, and that PAT1 is a homolog of SCL21 (page 292 column 2 second full paragraph; page 293 Figure 1). The prior art teaches a DNA region encoding PAT1 from Arabidopsis thaliana having the nucleotide sequence of SEQ ID NO: 126 – see sequence alignment below.
Jones et al. teach methods for transiently expressing chimeric gene constructs in plant cells and plants.
Karimi et al. teach the use of a 3’ end region comprising transcription termination and polyadenylation signals functioning in cells of a plant in a chimeric gene construct (page 2 Figure 1), and regenerating a transgenic plant from a transformed plant cell (page 2 paragraph spanning columns 1 and 2; page 3 Figure 2).
Given the teachings of EP 2 719 763 A1 that a recombinant plant cell and transgenic plant overexpressing both a gene encoding for an ERF transcription factor, including ERF115, and a gene encoding for SCL21, or a homologue, orthologue or paralogue thereof, wherein the overexpression can be realized by fusing the gene to a strong promoter, and given the teachings of Torres-Galea et al. that Phytochrome A Signal Transduction 1 (PAT1) is a homolog of SCL21, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make a first chimeric gene construct comprising a plant expressible promoter and a DNA region encoding an Ethylene Response 
Further, given the teachings of Jones et al. that chimeric gene constructs can be transiently expressed in plant cells and plants, and given the teachings of Karimi et al. that a 3’ end region comprising transcription termination and polyadenylation signals functioning in plant cells can be used in a plant in a chimeric gene construct, and that a transgenic plant can be regenerated from a transformed plant cell, transient expression of a DNA region encoding an Ethylene Response Factor (ERF) or Phytochrome A Signal Transduction 1 (PAT1), the incorporation of a 3’ end region comprising transcription termination and polyadenylation signals functioning in plant cells in a chimeric gene construct, and the regeneration of a transgenic plant from a transformed plant cell, would all have been obvious modifications of experimental design parameters for plant transformation that were known to and within the abilities of a person having ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Jones et al. and Karimi et al.
Thus, the claimed invention would have been prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Sequence alignment between SEQ ID NO: 51 and a DNA region encoding ERF115 from Arabidopsis thaliana (see also Heyman et al. ERF115 controls root quiescent center cell division and stem cell replenishment. Science. 2013 Nov 15;342(6160):860-3. Epub 2013 Oct 24, at page 860 column 2 first full paragraph, which identifies At5g07310 as ERF115):
AY560885
LOCUS       AY560885                 792 bp    mRNA    linear   PLN 14-JUN-2004
DEFINITION  Arabidopsis thaliana putative AP2/EREBP transcription factor
            (At5g07310) mRNA, complete cds.
ACCESSION   AY560885
VERSION     AY560885.1
KEYWORDS    .
SOURCE      Arabidopsis thaliana (thale cress)
  ORGANISM  Arabidopsis thaliana
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;
            Pentapetalae; rosids; malvids; Brassicales; Brassicaceae;
            Camelineae; Arabidopsis.
REFERENCE   1  (bases 1 to 792)
  AUTHORS   Pan,Y., Gong,W., Liu,D., Fu,Q., Mei,W.-Q., Song,W.-Q., Ma,L.-G.,
            Luo,J.-C., Deng,X.-W. and Zhu,Y.-X.
  TITLE     Molecular Cloning, Expression, Phylogenetic and Functional
            Characterization of the Arabidopsis AP2/EREBP Transcription Factor
            Family
  JOURNAL   Unpublished
REFERENCE   2  (bases 1 to 792)
  AUTHORS   Pan,Y., Gong,W., Liu,D., Fu,Q., Mei,W.-Q., Song,W.-Q., Ma,L.-G.,
            Luo,J.-C., Deng,X.-W. and Zhu,Y.-X.
  TITLE     Direct Submission
  JOURNAL   Submitted (26-FEB-2004) College of Life Sciences, The National
            Laboratory of Protein Engineering and Plant Genetic Engineering,
            Peking University, Beijing, Beijing 100871, P.R. China
FEATURES             Location/Qualifiers
     source          1..792
                     /organism="Arabidopsis thaliana"
                     /mol_type="mRNA"
                     /db_xref="taxon:3702"
     gene            1..792
                     /locus_tag="At5g07310"
     CDS             1..792
                     /locus_tag="At5g07310"
                     /codon_start=1
                     /product="putative AP2/EREBP transcription factor"
                     /protein_id="AAT44952.1"
                     /translation="MANSGNYGKRPFRGDESDEKKEADDDENIFPFFSARSQYDMRAM
                     VSALTQVIGNQSSSHDNNQHQPVVYNQQDPNPPAPPTQDQGLLRKRHYRGVRQRPWGK

                     TGPPNYYSSNNQIYYSNPQTNPQTIPYFNQYYYNQYLHQGGNSNDALSYSLAGGETGG
                     SMYNHQTLSTTNSSSSGGSSRQQDDEQDYARYLRFGDSSPPNSGF"

  Query Match             100.0%;  Score 792;  DB 316;  Length 792;
  Best Local Similarity   100.0%;  
  Matches  792;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGGCGAATTCAGGAAATTATGGAAAGAGGCCCTTTCGAGGCGATGAATCGGATGAAAAG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 ATGGCGAATTCAGGAAATTATGGAAAGAGGCCCTTTCGAGGCGATGAATCGGATGAAAAG 60

Qy         61 AAAGAAGCCGATGATGATGAGAACATATTCCCTTTCTTCTCTGCCCGATCCCAATATGAC 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 AAAGAAGCCGATGATGATGAGAACATATTCCCTTTCTTCTCTGCCCGATCCCAATATGAC 120

Qy        121 ATGCGTGCCATGGTCTCAGCCTTGACTCAAGTCATTGGAAACCAAAGCAGCTCTCATGAT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 ATGCGTGCCATGGTCTCAGCCTTGACTCAAGTCATTGGAAACCAAAGCAGCTCTCATGAT 180

Qy        181 AATAACCAACATCAACCTGTTGTGTATAATCAACAAGATCCTAACCCACCGGCTCCTCCA 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 AATAACCAACATCAACCTGTTGTGTATAATCAACAAGATCCTAACCCACCGGCTCCTCCA 240

Qy        241 ACTCAAGATCAAGGGCTATTGAGGAAGAGGCACTATAGAGGGGTAAGACAACGACCATGG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        241 ACTCAAGATCAAGGGCTATTGAGGAAGAGGCACTATAGAGGGGTAAGACAACGACCATGG 300

Qy        301 GGAAAGTGGGCAGCTGAAATTCGGGATCCGCAAAAGGCAGCACGGGTGTGGCTCGGGACA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        301 GGAAAGTGGGCAGCTGAAATTCGGGATCCGCAAAAGGCAGCACGGGTGTGGCTCGGGACA 360

Qy        361 TTTGAGACTGCTGAAGCTGCGGCTTTAGCTTATGATAACGCAGCTCTTAAGTTCAAAGGA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        361 TTTGAGACTGCTGAAGCTGCGGCTTTAGCTTATGATAACGCAGCTCTTAAGTTCAAAGGA 420

Qy        421 AGCAAAGCCAAACTCAATTTCCCTGAGAGAGCTCAACTAGCAAGTAACACTAGTACAACT 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        421 AGCAAAGCCAAACTCAATTTCCCTGAGAGAGCTCAACTAGCAAGTAACACTAGTACAACT 480


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        481 ACCGGTCCACCAAACTATTATTCTTCTAATAATCAAATTTACTACTCAAATCCGCAGACT 540

Qy        541 AATCCGCAAACCATACCTTATTTTAACCAATACTACTATAACCAATATCTTCATCAAGGG 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        541 AATCCGCAAACCATACCTTATTTTAACCAATACTACTATAACCAATATCTTCATCAAGGG 600

Qy        601 GGGAATAGTAACGATGCATTAAGTTATAGCTTGGCCGGTGGAGAAACCGGAGGCTCAATG 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        601 GGGAATAGTAACGATGCATTAAGTTATAGCTTGGCCGGTGGAGAAACCGGAGGCTCAATG 660

Qy        661 TATAATCATCAGACGTTATCTACTACAAATTCTTCATCTTCTGGTGGATCTTCAAGGCAA 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        661 TATAATCATCAGACGTTATCTACTACAAATTCTTCATCTTCTGGTGGATCTTCAAGGCAA 720

Qy        721 CAAGATGATGAACAAGATTACGCCAGATATTTGCGTTTTGGGGATTCTTCACCTCCTAAT 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        721 CAAGATGATGAACAAGATTACGCCAGATATTTGCGTTTTGGGGATTCTTCACCTCCTAAT 780

Qy        781 TCTGGTTTTTGA 792
              ||||||||||||
Db        781 TCTGGTTTTTGA 792


Sequence alignment between SEQ ID NO: 126 and a DNA region encoding PAT1 from Arabidopsis thaliana:
RESULT 4
AF153443
LOCUS       AF153443                1793 bp    mRNA    linear   PLN 01-JUN-2000
DEFINITION  Arabidopsis thaliana phytochrome A signal transduction 1 protein
            (PAT1) mRNA, complete cds.
ACCESSION   AF153443
VERSION     AF153443.1
KEYWORDS    .
SOURCE      Arabidopsis thaliana (thale cress)
  ORGANISM  Arabidopsis thaliana
            Eukaryota; Viridiplantae; Streptophyta; Embryophyta; Tracheophyta;
            Spermatophyta; Magnoliophyta; eudicotyledons; Gunneridae;

            Camelineae; Arabidopsis.
REFERENCE   1  (bases 1 to 1793)
  AUTHORS   Bolle,C., Koncz,C. and Chua,N.H.
  TITLE     PAT1, a new member of the GRAS family, is involved in phytochrome A
            signal transduction
  JOURNAL   Genes Dev. 14 (10), 1269-1278 (2000)
   PUBMED   10817761
REFERENCE   2  (bases 1 to 1793)
  AUTHORS   Bolle,C. and Chua,N.H.
  TITLE     Direct Submission
  JOURNAL   Submitted (22-MAY-1999) Plant Molecular Biology, Rockefeller
            University, 1230 York Avenue, New York, NY 10021, USA
FEATURES             Location/Qualifiers
     source          1..1793
                     /organism="Arabidopsis thaliana"
                     /mol_type="mRNA"
                     /db_xref="taxon:3702"
                     /chromosome="V"
     gene            1..1793
                     /gene="PAT1"
     CDS             130..1602
                     /gene="PAT1"
                     /note="belongs to GRAS protein family"
                     /codon_start=1
                     /product="phytochrome A signal transduction 1 protein"
                     /protein_id="AAF73237.1"
                     /translation="MYKQPRQELEAYYFEPNSVEKLRYLPVNNSRKRFCTLEPFPDSP
                     PYNALSTATYDDTCGSCVTDELNDFKHKIREIETVMMGPDSLDLLVDCTDSFDSTASQ
                     EINGWRSTLEAISRRDLRADLVSCAKAMSENDLMMAHSMMEKLRQMVSVSGEPIQRLG
                     AYLLEGLVAQLASSGSSIYKALNRCPEPASTELLSYMHILYEVCPYFKFGYMSANGAI
                     AEAMKEENRVHIIDFQIGQGSQWVTLIQAFAARPGGPPRIRITGIDDMTSAYARGGGL
                     SIVGNRLAKLAKQFNVPFEFNSVSVSVSEVKPKNLGVRPGEALAVNFAFVLHHMPDES
                     VSTENHRDRLLRMVKSLSPKVVTLVEQESNTNTAAFFPRFMETMNYYAAMFESIDVTL
                     PRDHKQRINVEQHCLARDVVNIIACEGADRVERHELLGKWRSRFGMAGFTPYPLSPLV
                     NSTIKSLLRNYSDKYRLEERDGALYLGWMHRDLVASCAWK"

  Query Match             100.0%;  Score 1473;  DB 247;  Length 1793;
  Best Local Similarity   100.0%;  
  Matches 1473;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 ATGTACAAGCAGCCTAGACAAGAGCTTGAGGCTTATTATTTTGAGCCTAACTCTGTTGAG 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        130 ATGTACAAGCAGCCTAGACAAGAGCTTGAGGCTTATTATTTTGAGCCTAACTCTGTTGAG 189


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        190 AAGCTTAGGTACTTACCGGTTAACAACTCTCGTAAACGGTTTTGTACGCTCGAGCCATTT 249

Qy        121 CCTGACTCTCCTCCTTATAATGCTCTATCTACTGCTACATATGATGATACATGTGGCTCT 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        250 CCTGACTCTCCTCCTTATAATGCTCTATCTACTGCTACATATGATGATACATGTGGCTCT 309

Qy        181 TGTGTAACGGATGAGTTGAATGACTTCAAACACAAGATTAGGGAAATCGAAACGGTGATG 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        310 TGTGTAACGGATGAGTTGAATGACTTCAAACACAAGATTAGGGAAATCGAAACGGTGATG 369

Qy        241 ATGGGGCCGGACTCGTTGGACTTACTTGTCGATTGCACGGACTCATTTGATTCCACGGCG 300
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        370 ATGGGGCCGGACTCGTTGGACTTACTTGTCGATTGCACGGACTCATTTGATTCCACGGCG 429

Qy        301 AGTCAAGAGATTAATGGTTGGAGATCAACTCTAGAGGCTATCTCGAGGCGGGATTTAAGA 360
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        430 AGTCAAGAGATTAATGGTTGGAGATCAACTCTAGAGGCTATCTCGAGGCGGGATTTAAGA 489

Qy        361 GCTGATCTTGTTTCATGTGCCAAAGCTATGTCGGAAAATGATCTTATGATGGCTCATTCA 420
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        490 GCTGATCTTGTTTCATGTGCCAAAGCTATGTCGGAAAATGATCTTATGATGGCTCATTCA 549

Qy        421 ATGATGGAGAAGTTGCGGCAGATGGTTTCGGTTTCTGGTGAGCCTATTCAACGGTTGGGA 480
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        550 ATGATGGAGAAGTTGCGGCAGATGGTTTCGGTTTCTGGTGAGCCTATTCAACGGTTGGGA 609

Qy        481 GCTTACTTATTGGAAGGTCTAGTGGCGCAGCTAGCTTCGTCGGGCAGTTCTATATACAAA 540
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        610 GCTTACTTATTGGAAGGTCTAGTGGCGCAGCTAGCTTCGTCGGGCAGTTCTATATACAAA 669

Qy        541 GCACTTAATAGGTGTCCTGAACCGGCTAGCACAGAGCTTCTCTCTTACATGCACATTCTC 600
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        670 GCACTTAATAGGTGTCCTGAACCGGCTAGCACAGAGCTTCTCTCTTACATGCACATTCTC 729

Qy        601 TATGAGGTTTGTCCTTACTTCAAGTTTGGATACATGTCAGCAAATGGTGCTATTGCTGAG 660
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||


Qy        661 GCAATGAAGGAAGAAAACAGAGTTCACATTATTGATTTCCAAATCGGTCAAGGGAGTCAA 720
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        790 GCAATGAAGGAAGAAAACAGAGTTCACATTATTGATTTCCAAATCGGTCAAGGGAGTCAA 849

Qy        721 TGGGTCACTCTTATCCAGGCTTTTGCAGCTAGGCCTGGTGGGCCTCCGCGGATTCGGATA 780
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        850 TGGGTCACTCTTATCCAGGCTTTTGCAGCTAGGCCTGGTGGGCCTCCGCGGATTCGGATA 909

Qy        781 ACGGGTATCGATGATATGACTTCAGCGTATGCTCGTGGAGGTGGCCTAAGCATTGTTGGA 840
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        910 ACGGGTATCGATGATATGACTTCAGCGTATGCTCGTGGAGGTGGCCTAAGCATTGTTGGA 969

Qy        841 AATAGACTCGCTAAGCTTGCTAAGCAGTTCAACGTTCCATTCGAGTTTAACTCGGTATCG 900
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        970 AATAGACTCGCTAAGCTTGCTAAGCAGTTCAACGTTCCATTCGAGTTTAACTCGGTATCG 1029

Qy        901 GTGTCAGTTTCCGAGGTTAAACCTAAAAACCTCGGGGTTCGACCTGGGGAAGCTCTAGCC 960
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1030 GTGTCAGTTTCCGAGGTTAAACCTAAAAACCTCGGGGTTCGACCTGGGGAAGCTCTAGCC 1089

Qy        961 GTAAACTTTGCCTTTGTGCTTCATCATATGCCAGACGAAAGCGTGAGCACCGAGAATCAC 1020
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1090 GTAAACTTTGCCTTTGTGCTTCATCATATGCCAGACGAAAGCGTGAGCACCGAGAATCAC 1149

Qy       1021 CGCGACCGGTTATTGAGAATGGTGAAGAGCTTATCTCCCAAGGTGGTGACTCTTGTGGAA 1080
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1150 CGCGACCGGTTATTGAGAATGGTGAAGAGCTTATCTCCCAAGGTGGTGACTCTTGTGGAA 1209

Qy       1081 CAAGAGTCAAACACAAACACAGCCGCTTTCTTCCCGAGGTTCATGGAGACAATGAACTAC 1140
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1210 CAAGAGTCAAACACAAACACAGCCGCTTTCTTCCCGAGGTTCATGGAGACAATGAACTAC 1269

Qy       1141 TATGCCGCGATGTTTGAGTCAATTGATGTGACTCTACCAAGAGATCACAAACAGAGGATT 1200
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1270 TATGCCGCGATGTTTGAGTCAATTGATGTGACTCTACCAAGAGATCACAAACAGAGGATT 1329


              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1330 AATGTGGAGCAACATTGTCTAGCAAGAGATGTCGTGAACATCATCGCATGTGAAGGAGCT 1389

Qy       1261 GATCGGGTGGAGCGACACGAGCTCCTAGGAAAATGGAGGTCACGGTTTGGGATGGCGGGT 1320
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1390 GATCGGGTGGAGCGACACGAGCTCCTAGGAAAATGGAGGTCACGGTTTGGGATGGCGGGT 1449

Qy       1321 TTCACTCCTTACCCGTTGAGTCCCTTGGTGAATTCAACCATTAAAAGTCTGCTTAGGAAC 1380
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1450 TTCACTCCTTACCCGTTGAGTCCCTTGGTGAATTCAACCATTAAAAGTCTGCTTAGGAAC 1509

Qy       1381 TACTCAGACAAGTACAGGCTAGAAGAAAGAGATGGAGCTTTGTATCTTGGTTGGATGCAT 1440
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1510 TACTCAGACAAGTACAGGCTAGAAGAAAGAGATGGAGCTTTGTATCTTGGTTGGATGCAT 1569

Qy       1441 CGAGATTTGGTTGCCTCGTGTGCTTGGAAATGA 1473
              |||||||||||||||||||||||||||||||||
Db       1570 CGAGATTTGGTTGCCTCGTGTGCTTGGAAATGA 1602



Claims 1, 5, 12 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over EP 2 719 763 A1 ((VIB VZW [BE]; UNIV GENT [BE]) 16 April 2014 (2014-04-16)) in view of Torres-Galea et al. (Two GRAS proteins, SCARECROW-LIKE21 and PHYTOCHROME A SIGNAL TRANSDUCTION1, function cooperatively in phytochrome A signal transduction. Plant Physiol. 2013 Jan;161(1):291-304. Epub 2012 Oct 29), and further in view of Gordon-Kamm et al. (U.S. Patent No. 10,968,458, issued Apr. 6, 2021).
Claim 1 is drawn to a composition comprising:
a first chimeric gene construct and a second chimeric gene construct;

a)    a plant expressible promoter,
b)    a DNA region encoding an Ethylene Response Factor (ERF) comprising an SCL/PAT1 interaction motif, and
c)    a 3’ end region comprising transcription termination and polyadenylation signals functioning in cells of a plant, and
the second chimeric gene construct comprising the following operably linked DNA elements:
a)    a plant expressible promoter,
b)    a DNA region encoding Phytochrome A Signal Transduction 1 (PAT1), and
c)    a 3’ end region comprising transcription termination and polyadenylation signals functioning in cells of a plant.
Claim 5 is drawn to the composition of claim 1, wherein the first and second chimeric gene constructs are flanked by recombination sites, and
wherein the composition further comprises:
a third chimeric gene construct comprising the following operably linked DNA elements:
a)    a plant expressible promoter,
b)    a DNA region encoding a site-specific recombinase that is capable of recognizing and implementing recombination at the recombination sites, and
c)    a 3’ end region comprising transcription termination and polyadenylation signals functioning in cells of a plant.

Claim 14 is drawn to the method according to claim 12, further comprising:
expressing the ERF and PAT1 encoded by the chimeric gene constructs; forming a callus from the plant cell; expressing a recombinase; and
excising the chimeric gene constructs with the recombinase.
EP 2 719 763 A1 teaches a recombinant plant cell and transgenic plant overexpressing both a gene encoding for an ERF transcription factor and SCL21, or a homologue, orthologue or paralogue thereof, including a transgenic plant wherein the ERF transcription factor is ERF115, wherein the overexpression can be realized by fusing the gene to a strong promoter, and wherein the ERF transcription factor and SCL21, or a homologue, orthologue or paralogue thereof forms a transcription factor complex that can be used to induce phytosulfokine genes, modulate plant growth, induce stress resistance in a plant, and induce pathogen and/or pest resistance in a plant (paragraph [0010]; claims 1-13). The prior art teaches a DNA region encoding ERF115 from Arabidopsis thaliana having the nucleotide sequence of SEQ ID NO:51 – see sequence alignment above. EP 2 719 763 A1 also teaches that phytosulfokine genes give rise to a sulfonated pentapeptide shown to be involved in callus formation (page 9 paragraph [0035]).
EP 2 719 763 A1 does not teach a 3’ end region comprising transcription termination and polyadenylation signals functioning in cells of a plant, a DNA region encoding Phytochrome A Signal Transduction 1 (PAT1), or regenerating a plant from the cell. EP 2 719 763 A1 does also not teach expressing an ERF and PAT1 encoded by chimeric gene constructs in conjunction with 
Torres-Galea et al. teach that Phytochrome A Signal Transduction 1 (PAT1) and SCL21 are members of the same subgroup of GRAS proteins, and that PAT1 is a homolog of SCL21 (page 292 column 2 second full paragraph; page 293 Figure 1). The prior art teaches a  DNA region encoding PAT1 from Arabidopsis thaliana having the nucleotide sequence of SEQ ID NO: 126 – see sequence alignment above.
Gordon-Kamm et al. teach the use of a 3’ end region comprising transcription termination and polyadenylation signals functioning in cells of a plant as part of a chimeric gene construct (column 6 lines 36-57). Gordon-Kamm et al. also teach in claim 3 a method for introducing a polynucleotide of interest into a monocot leaf tissue and regenerating a plant therefrom, said method comprising: 
a) excising a leaf segment from a leaf above the first leaf base node; 
b) dissecting said leaf fragment into leaf tissue; 
c) introducing into said leaf tissue: i) a heterologous polynucleotide encoding a cell proliferation factor flanked by recombination sites; ii) an expression cassette comprising a promoter followed by a first attachment B (attB) site, wherein said first attB site is operably linked to a polynucleotide encoding a site-specific recombinase that is capable of recognizing and implementing recombination at said recombination sites; and iii) a polynucleotide of interest;
d) expressing said heterologous polynucleotide encoding said cell proliferation factor; 
e) incubating said leaf tissue under conditions to allow for growth of a callus; 
f) expressing said polynucleotide encoding said site-specific recombinase, thereby excising said heterologous polynucleotide encoding said cell proliferation factor, and; 

Given the teachings of EP 2 719 763 A1 that a recombinant plant cell and transgenic plant overexpressing both a gene encoding for an ERF transcription factor, including ERF115, and a gene encoding for SCL21, or a homologue, orthologue or paralogue thereof, wherein the overexpression can be realized by fusing the gene to a strong promoter, and given the teachings of Torres-Galea et al. that Phytochrome A Signal Transduction 1 (PAT1) is a homolog of SCL21, it would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to make a first chimeric gene construct comprising a plant expressible promoter and a DNA region encoding an Ethylene Response Factor (ERF) including ERF115, and a second chimeric gene construct comprising a plant expressible promoter and a DNA region encoding Phytochrome A Signal Transduction 1 (PAT1), and to incorporate those gene constructs into one or more vectors and use them to transform a plant cell or plant in which the gene constructs would then be co-expressed. One skilled in the art would have recognized a DNA region encoding Phytochrome A Signal Transduction 1 (PAT1) as one of a finite number of genes encoding for a homolog of SCL21, since PAT1 was already recognized as a SCL21 homolog in the prior art, as evidence by Torres-Galea et al.
Given the further teachings of EP 2 719 763 A1 that their transcription factor complex can be used to induce phytosulfokine genes, and that phytosulfokine genes give rise to a sulfonated pentapeptide shown to be involved in callus formation, it also would have been prima facie obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to express an ERF and PAT1 encoded by chimeric gene constructs in conjunction with forming a callus from a plant cell, followed by expressing a recombinase and 
Further, given the teachings of Gordon-Kamm et al. that a 3’ end region comprising transcription termination and polyadenylation signals functioning in plant cells can be used in a plant in a chimeric gene construct, and that a transgenic plant can be regenerated from a transformed plant cell, the incorporation of a 3’ end region comprising transcription termination and polyadenylation signals functioning in plant cells in a chimeric gene construct, and the regeneration of a transgenic plant from a transformed plant cell, would all have been obvious modifications of experimental design parameters for plant transformation that were known to and within the abilities of a person having ordinary skill in the art before the effective filing date of the claimed invention, as evidenced by Gordon-Kamm et al.
Thus, the claimed invention would have been prima facie obvious as a whole to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Remarks

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou can be reached on 571-272-0724. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CYNTHIA E COLLINS/            Primary Examiner, Art Unit 1662